Citation Nr: 1404562	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  05-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a cholecystectomy, to include as secondary to service-connected residuals of pelvis and L-5 fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to December 1950 and again from May 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York.

In an August 2009 decision, the Board reopened the claim of entitlement to service connection for cholecystectomy and denied the issue on the merits.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court), and based on a Joint Motion for Remand, the Court remanded the case to the Board for readjudication and issuance of a new decision in January 2010.

The Board again denied the claim in a July 2010 decision and the Veteran again appealed the matter to the Court.  In a March 2012 memorandum decision, the Court vacated the July 2010 decision and remanded the claim to the Board for readjudication and issuance of a new decision.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

Residuals of a cholecystectomy are not related to his military service or to a service-connected disorder, to include residuals of fractures to the pelvis and spine.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a cholecystectomy, to include as secondary to service-connected residuals of pelvis and L-5 fractures, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's June 2003 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2006 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Thereafter, the claim was readjudicated several times, most recently in a November 2013 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations in February 2006 and January 2013 and obtained an addendum VA medical opinion in August 2013.  These exams and opinions were obtained to determine the etiology of his cholecystectomy in conjunction with the claim on appeal and in accordance with the Court's March 2012 decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In this regard, the Board finds that there has been substantial compliance with the prior remands and the Court's March 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran contends that he was in a motor vehicle accident in May 1953 while on active duty fracturing his pelvis and spine.  He states that he also experienced internal damage to his gallbladder.  After service, he claims he experienced continuous epigastric pain.  Ultimately, in 1992, he underwent gall bladder removal surgery, a cholecystectomy, and currently has chronic cholecystitis and chronic cholelithiasis.  He asserts that this disorder is directly related to the 1953 motor vehicle accident or, at the very least, was caused or aggravated by his service-connected pelvis and lumbar disabilities.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303(a), 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).   

Service treatment records confirm the Veteran was in a serious car accident in May 1953, when he was hospitalized for several months.  Fractures to his pelvis, coccyx, and L-5 were noted, as well as other injuries to his right forearm and leg.  According to the records, the Veteran was also found to have an injury to his urinary bladder, and was subsequently treated for post-catheter cystitis.  His fractures and injuries were found without nerve or artery involvement.  Although this lengthy hospitalization is well-documented, his service treatment records are silent as to any complaints, treatment or diagnoses specifically related to the Veteran's gallbladder, to include cholecystitis or cholelithiasis.

After service, the Veteran was seen for abdominal pain in December 1982, nearly three decades after service.  He was given an abdominal sonographic survey to rule out cholelithiasis.  Ultimately, he underwent a cholecystectomy in 1992.  The 1992 surgical report indicates the gallbladder was elevated and "adhesions to it were stripped off without difficulty."  The pathology diagnosis was acute and chronic cholecystitis with cholelithiasis.  

Again, the Veteran contends his gallbladder was injured during the 1953 in-service car accident.  Alternatively, he believes his gallbladder condition is secondary to service-connected residual injuries stemming from the 1953 in-service car accident. 

The Board has considered the Veteran's and his spouse's lay statements describing the car accident and symptoms since the car accident.  Lay statements are competent evidence relating to symptoms or facts of events that the witness observed and is within the realm of his or her personal knowledge, but such statements are not competent evidence to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Veteran was initially afforded a VA examination in February 2006 where the examiner reviewed the evidence of record, and noted the Veteran's statements regarding the motor vehicle accident in service and his claimed symptoms thereafter.  With regard to etiology of the Veteran's cholecystectomy, the examiner indicated the Veteran's cholecystectomy was "as likely as not" related to the service-connected disability.  Handwritten over this sentence, however, were the words "it is less" (as likely as not).  Additionally, a typewritten sentence stating, "@@@ of 1953 to 1991 felt to be cause for cholelithiasis and subsequent cholecystectomy" was crossed off.  In March 2006, an email exchange is of record where the RO attempted to clarify the February 2006 VA opinion.  A veterans service center supervisor responded to the email stating, with no specific attribution to the VA examiner, "[L]ast sentence should read as follows: In my opinion it is highly unlikely the cholecystectomy was due to any abdominal trauma 38 years later."  

The Veteran was afforded a new VA examination in January 2013.  The examiner diagnosed chronic cholecystitis, chronic cholelithiasis, and cholecystectomy.  The examiner noted the Veteran's contentions and pertinent medical history, to include the 1953 car accident, gallbladder treatment in 1983, and cholecystectomy in 1992.  With regard to etiology, the examiner found that the Veteran's gallbladder conditions were "less likely than not" incurred in or caused by the in-service car accident.  The examiner offered a detailed rationale to the opinion.  The examiner explained that there was no evidence in the service treatment records either before or after the car accident of symptoms suggestive of a gallbladder condition.  Despite the bladder (urinary) injury, the symptoms reported at the time were not suggestive of a gallbladder problem.  The examiner also noted the surgical notes and references to "adhesion" on the gallbladder.  Although these references were "more likely as not" a consequence of the 1953 accident, the examiner concluded "such adhesions would stabilize in no more than two years and if symptoms were not present during that period, they would not be more likely as not to emerge later."  Further, the examiner noted that the surgical report noted the "adhesion stripped away from the gallbladder easily...." For these reasons, the examiner concluded that the Veteran's shrunken gallbladder "was more like[ly] as not, a consequence of the chronic cholecystitis than any constriction by the adhesion."

The January 2013 VA examiner also addressed whether the Veteran's gallbladder condition was secondary to his service-connected residuals from the 1953 car accident.  To that end, the examiner opined the Veteran's gallbladder condition "is less likely than not" proximately due to or the result of the Veteran's service-connected conditions.  The examiner explained that the medical records do not show a gallbladder problem until 1983.  "While there is no specific documentation of what appears to have been an acute attack of cholecystitis, a note from the time of the hospitalization for the cholecystectomy in 1992 references a history of chronic cholecystitis dating back 10 years that would place the event in 1982."  In an August 2013 addendum, the examiner further opined that the Veteran's chronic cholecystitis was "not as least as likely as not aggravated by the Veteran's service-connected injury," referencing the rationale already stated in his January 2013 VA examination.  (Emphasis added). 

The Board finds the 2013 examination and opinions rendered persuasive.  They are based on a thorough review of the claims folder, a physical examination, and consideration of the Veteran's contentions.  Also compelling, no medical professional has ever linked the Veteran's gallbladder conditions to his military service or a service-connected disability.

In short, the Veteran's May 1953 in-service car accident is well-documented, but treatment records thereafter do not indicate an injury or condition affecting the gallbladder.  Indeed, the Veteran did not receive any treatment for his gallbladder until three decades after service.  No medical professional has related the Veteran's gallbladder condition to his military service or to a service-connected disability.  In fact, there is medical evidence to the contrary.

The Board considered the Veteran's statements and those from his family regarding continuity of symptomatology and why he feels his in-service 1953 car accident and resulting injuries caused or aggravated his gallbladder problems.  In fact, the January 2013 VA examiner reported in detail the Veteran's contentions and considered these statements in rendering the opinion.  The January 2013 VA examiner concluded that the adhesions found during the Veteran's 1992 cholecystectomy were likely due to the 1953 car accident, but because it stripped away easily and because the Veteran's first reported treatment was decades after this accident, the examiner found his current gallbladder condition was unlikely related to the 1953 accident or resulting adhesions.  Despite the Veteran's medical history, continuous symptoms, and service-connected residual injuries from the 1953 car accident, the most probative medical evidence finds a nexus to service or a service-connected condition unlikely.  Overall, the Board finds the medical evidence adequately addressed the Veteran's lay statements and fully explained opinions expressed with medical knowledge and experience.    

Accordingly, the Board concludes service connection for a gallbladder disorder, to include residuals of a cholecystectomy, chronic cholecystitis, and chronic cholelithiasis, is not warranted.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a cholecystectomy, to include as secondary to service-connected residuals of pelvis and L-5 fractures, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


